Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2019/0280051 A1, Published September 12, 2019) in view of Ma (US 2019/0187848 A1, Published June 20, 2019).
As to claim 1, Cheng discloses a touch display device, wherein the touch display device comprises: 
an organic light emitting diode (OLED) display panel, the OLED display panel comprising a common cathode (Cheng at Fig. 3, cathode electrode C for display unit 216) and a plurality of redundant cathodes (Cheng at Fig. 3, cathode electrode C for touch sensor unit 218), and 
the common cathode and the plurality of redundant cathodes located in a same conductive layer and electrically insulated (Cheng at Fig. 3, cathode electrode C for display unit 216 and touch sensor unit 281 are on the same layer and electrically insulated)…
1 
Cheng does not disclose a touch layer, the touch layer disposed on a side of the OLED display panel, and the touch layer comprising a plurality of touch electrodes; and… the OLED display panel further comprises an encapsulation layer, and the encapsulation layer is located between the common cathode and the touch layer.
However, Ma does disclose a touch layer, the touch layer disposed on a side of the OLED display panel (Ma at Figs. 2-5, metal layer 103), and the touch layer comprising a plurality of touch electrodes (Ma at Fig. 2 encapsulation layer 310 is arranged between cathode layer 315 and capacitive sensor 305; ¶ [0036] discloses “As shown in FIG. 5, the cathode layer 101 may include a plurality of first cathode structures 401 that are provided at a distance from each other, and the metal layer 103 may include a plurality of first metal structures 402 that are provided at a distance from each other. According to one implementation of the present disclosure, projections of the first cathode structure 401 and the first metal structure 402 on the glass substrate 106 at least partially coincide, wherein an arrow direction may be a projection direction. The first metal structure 402 and the first cathode structure 401 are electrically connected to an integrated circuit, respectively, such that a mutually capacitive touch function can be realized.  Compared with the OLED touch 
the OLED display panel further comprises an encapsulation layer, and the encapsulation layer is located between the common cathode and the touch layer (Ma at Fig. 2, insulating layer 102; ¶ [0039]).
Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Ma discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Cheng the teachings of Ma for the predictable result of reducing manufacturing cost (Ma at ¶ [0053]).
As to claim 9, Cheng disclose a touch display device, wherein the touch display device comprises: 
an organic light emitting diode (OLED) display panel, the OLED display panel comprising a common cathode (Cheng at Fig. 3, cathode electrode C for display unit 216) and a plurality of redundant cathodes (Cheng at Fig. 3, cathode electrode C for touch sensor unit 218), and 
the common cathode and the plurality of redundant cathodes located in a same conductive layer and electrically insulated (Cheng at Fig. 3, cathode electrode C for display unit 216 and touch sensor unit 281 are on the same layer and electrically insulated); and… 
wherein orthographic projections of the plurality of touch electrodes on the touch display device partially overlap orthographic projections of the plurality of redundant 2
Cheng does not disclose a touch layer, the touch layer disposed on a side of the OLED display panel (Ma at Figs. 2-5, metal layer 103), and the touch layer comprising a plurality of touch electrodes.
However, Ma does disclose a touch layer, the touch layer disposed on a side of the OLED display panel, and the touch layer comprising a plurality of touch electrodes (Ma at Fig. 3, encapsulation layer 310 is arranged between cathode layer 315 and capacitive sensor 305; ¶ [0036] discloses “As shown in FIG. 5, the cathode layer 101 may include a plurality of first cathode structures 401 that are provided at a distance from each other, and the metal layer 103 may include a plurality of first metal structures 402 that are provided at a distance from each other. According to one implementation of the present disclosure, projections of the first cathode structure 401 and the first metal structure 402 on the glass substrate 106 at least partially coincide, wherein an arrow direction may be a projection direction. The first metal structure 402 and the first cathode structure 401 are electrically connected to an integrated circuit, respectively, such that a mutually capacitive touch function can be realized.  Compared with the OLED touch panel in the related art, the OLED touch panel as provided by the present disclosure can decrease the height so as to achieve a thinner profile.”).

As to claim 19, the combination of Cheng and Ma discloses the touch display device in claim 9, wherein a percentage ratio of an area of the common cathode to a sum of the area of the common cathode and areas of the plurality of redundant cathodes is greater than or equal to 75% and is less than 100% (Cheng at Fig. 3.  MPEP 2144.04(IV); MPEP 2144.05(II) establishes that optimization of ranges are obvious).
As to claim 20, the combination of Cheng and Ma discloses the touch display device in claim 9, wherein the touch electrodes comprise driving electrodes and sensing electrodes, and the driving electrodes are electrically insulated from the sensing electrodes (Ma at Figs. 2-5; ¶ [0036] discloses “The first metal structure 402 and the first cathode structure 401 are electrically connected to an integrated circuit, respectively, such that a mutually capacitive touch function can be realized.”).
Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Ma discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Cheng .
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Ma as applied to claim 1 above, and in further view of Xiong (US 2018/0364847 A1, Published December 20, 2018).
As to claim 2, the combination of Cheng and Ma discloses the touch display device in claim 1, wherein the OLED display panel comprises a plurality of subpixels and an insulating layer, the insulating layer comprises a plurality of openings, the plurality of subpixels are disposed in the plurality of openings (Cheng at Fig. 3; ¶ [0030]), 
The combination of Cheng and Ma does not expressly disclose the plurality of subpixels share the common cathode, each of the redundant cathodes is positioned between adjacent two of the subpixels, the OLED display panel further comprises partition portions disposed on portions of the insulating layer, each of the portions is positioned between adjacent two of the subpixels, and the partition portions are configured to separate the common cathode from the plurality of redundant cathodes.
However, Xiong does disclose the plurality of subpixels share the common cathode (Xiong at Fig. 3E; ¶ [0068] discloses “One or more rows of organic light emitting units 23 share a strip-shaped cathode 232, and the strip-shaped cathode 232 is common to the one or more rows of organic light emitting units 23.”), 
each of the redundant cathodes is positioned between adjacent two of the subpixels (Xiong at Fig. 3E, first touch electrodes 24 and cathodes 232; Abstract discloses “A projection of the strip-shaped first touch electrode is located between 
the OLED display panel further comprises partition portions disposed on portions of the insulating layer, each of the portions is positioned between adjacent two of the subpixels, and the partition portions are configured to separate the common cathode from the plurality of redundant cathodes (Xiong at Fig. 3E depicts partitions between touch electrodes 24 and cathode 232; ¶ [0075] discloses “the first touch electrode 24 is electrically insulated from the cathode 232”).
The combination of Cheng and Ma discloses a base touchscreen device upon which the claimed invention is an improvement.  Xiong discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cheng and Ma the teachings of Xiong for the predictable result of reducing or avoiding electromagnetic interference between a touch structure and a display structure (Xiong at ¶ [0005]).
Claims 3, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng,  Ma, Xiong as applied to claim 2 above, and in further view of Jang (US 2013/0278513 A1, Published October 24, 2013).
As to claim 3, the combination of Cheng, Ma, and Xiong discloses the touch display device in claim 2.
The combination does not disclose that the touch electrodes comprise a plurality of metal meshes, each of the metal meshes surrounds one of the subpixels, an orthographic projection of each of the metal meshes on the touch display device partially overlaps the orthographic projections of the plurality of redundant cathodes on the touch display device.
However, Jang does disclose that the touch electrodes comprise a plurality of metal meshes, each of the metal meshes surrounds one of the subpixels, an orthographic projection of each of the metal meshes on the touch display device partially overlaps the orthographic projections of the plurality of redundant cathodes on the touch display device (Jang at Figs. 1-2; ¶ [0057] discloses “Each of the first and second sensing electrodes 50 and 60 may be formed in a mesh structure, i.e., each of the first and second sensing electrodes 50 and 60 may include a plurality of intertwined metal lines 100 forming a plurality of openings 70, so as not to overlap the pixels 20. That is, the pixels 20 may be exposed through the plurality of openings 70, such that the light emitted from the pixels 20 may be transmitted outside through the openings 70 without being blocked by the metal wires 100 of the first and second sensing electrodes 50 and 60.”).
The combination of Cheng, Ma, and Xiong discloses a base touchscreen device upon which the claimed invention is an improvement.  Jang discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art 
As to claim 4, the combination of Cheng, Ma, Xiong, and Jang discloses the touch display device in claim 3, wherein the orthographic projections of the plurality of redundant cathodes on the touch display device are evenly arranged along orthographic projections of the plurality of metal meshes on the touch display device (Cheng at Fig. 3.  MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
As to claim 5, the combination of Cheng, Ma, Xiong, and Jang discloses the touch display device in claim 3, wherein the metal meshes comprise metal lines, a dimension of each of the partition portions along a width direction of the metal lines is greater than or equal to a width of one of the metal lines (Jang at Figs. 1-2; ¶ [0012]; MPEP 2144.04(IV) establishes that changes in shape/configuration or size/proportion are obvious).
The combination of Cheng, Ma, and Xiong discloses a base touchscreen device upon which the claimed invention is an improvement.  Jang discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cheng, Ma, and Xiong the teachings of Jang for the predictable result of providing a touch screen panel with a sensing electrode having a mesh shape, thereby improving visibility (Jang at ¶ [0009]).
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Ma as applied to claim 9 above, and in further view of Xiong (US 2018/0364847 A1, Published December 20, 2018).
As to claim 10, the combination of Cheng and Ma discloses the touch display device in claim 9, wherein the OLED display panel comprises a plurality of subpixels and an insulating layer, the insulating layer comprises a plurality of openings, the plurality of subpixels are disposed in the plurality of openings (Cheng at Fig. 3; ¶ [0030]).
The combination does not expressly disclose the plurality of subpixels share the common cathode, each of the redundant cathodes is positioned between adjacent two of the subpixels, the OLED display panel further comprises partition portions disposed on portions of the insulating layer, each of the portions is positioned between adjacent two of the subpixels, and the partition portions are configured to separate the common cathode from the plurality of redundant cathodes.
However, Xiong does disclose the plurality of subpixels share the common cathode(Xiong at Fig. 3E; ¶ [0068] discloses “One or more rows of organic light emitting units 23 share a strip-shaped cathode 232, and the strip-shaped cathode 232 is common to the one or more rows of organic light emitting units 23.”), 
each of the redundant cathodes is positioned between adjacent two of the subpixels (Xiong at Fig. 3E, first touch electrodes 24 and cathodes 232; Abstract discloses “A projection of the strip-shaped first touch electrode is located between projections of two adjacent cathodes.”  ¶ [0075] discloses “In an alternative embodiment, referring to FIG. 3E, the first touch electrodes 24 forming the first touch 
the OLED display panel further comprises partition portions disposed on portions of the insulating layer, each of the portions is positioned between adjacent two of the subpixels, and the partition portions are configured to separate the common cathode from the plurality of redundant cathodes (Xiong at Fig. 3E depicts partitions between touch electrodes 24 and cathode 232; ¶ [0075] discloses “the first touch electrode 24 is electrically insulated from the cathode 232”).
The combination of Cheng and Ma discloses a base touchscreen device upon which the claimed invention is an improvement.  Xiong discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cheng and Ma the teachings of Xiong for the predictable result of reducing or avoiding electromagnetic interference between a touch structure and a display structure (Xiong at ¶ [0005]).
Claims 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng,  Ma, Xiong as applied to claim 10 above, and in further view of Jang (US 2013/0278513 A1, Published October 24, 2013).
As to claim 11, the combination of Cheng, Ma, and Xiong discloses the touch display device in claim 10.

However, Jang does disclose that the touch electrodes comprise a plurality of metal meshes, each of the metal meshes surrounds one of the subpixels, an orthographic projection of each of the metal meshes on the touch display device partially overlaps the orthographic projections of the plurality of redundant cathodes on the touch display device (Jang at Figs. 1-2; ¶ [0057] discloses “Each of the first and second sensing electrodes 50 and 60 may be formed in a mesh structure, i.e., each of the first and second sensing electrodes 50 and 60 may include a plurality of intertwined metal lines 100 forming a plurality of openings 70, so as not to overlap the pixels 20. That is, the pixels 20 may be exposed through the plurality of openings 70, such that the light emitted from the pixels 20 may be transmitted outside through the openings 70 without being blocked by the metal wires 100 of the first and second sensing electrodes 50 and 60.”).
The combination of Cheng, Ma, and Xiong discloses a base touchscreen device upon which the claimed invention is an improvement.  Jang discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cheng, Ma, and Xiong the 
As to claim 12, the combination of Cheng, Ma, Xiong, and Jang discloses the touch display device in claim 11, wherein the orthographic projections of the plurality of redundant cathodes on the touch display device are evenly arranged along orthographic projections of the plurality of metal meshes on the touch display device (Cheng at Fig. 3.  MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
As to claim 13, the combination of Cheng, Ma, Xiong, and Jang discloses the touch display device in claim 11, wherein the metal meshes comprise metal lines, a dimension of each of the partition portions along a width direction of the metal lines is greater than or equal to a width of one of the metal lines (Jang at Figs. 1-2; ¶ [0012]; MPEP 2144.04(IV) establishes that changes in shape/configuration or size/proportion are obvious).
The combination of Cheng, Ma, and Xiong discloses a base touchscreen device upon which the claimed invention is an improvement.  Jang discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cheng, Ma, and Xiong the teachings of Jang for the predictable result of providing a touch screen panel with a sensing electrode having a mesh shape, thereby improving visibility (Jang at ¶ [0009]).

Allowable Subject Matter
Claims 6, 7, 8, 14, 15, 16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 6, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the partition portions are grooves defined in the insulating layer, at least a part portion of each of the grooves adjacent to a bottom has a first width, at least a part portion of each of the grooves away from the bottom has a second width, the first width is greater than the second width, and the redundant cathodes are disposed in the grooves.

As to claim 10, none of the prior art found by the Examiner discloses the claimed aspects of:   wherein the partition portions are grooves defined in the insulating layer, at least a part portion of each of the grooves adjacent to a bottom has a first width, at least a part portion of each of the grooves away from the bottom has a second width, the first width is greater than the second width, and the redundant cathodes are disposed in the grooves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/21/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Ma at ¶ [0036].
        2 See also Ma at ¶ [0036].